Citation Nr: 0613919	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  04-22 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
under provisions of 38 U.S.C.A. § 1151 (West 2002) for the 
cause of the veteran's death.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to December 
1945.  He died in July 1994.  The appellant is the veteran's 
surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2003 rating action of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Portland, 
Oregon, that denied entitlement to DIC compensation under the 
provisions of 38 U.S.C.A. § 1151.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the appellant's claim so that she is afforded 
every possible consideration.

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim, (2) that VA will seek to provide, and (3) that the 
claimant is expected to provide. In what can be considered a 
fourth element of the requisite notice, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 C.F.R. § 
3.159(b)(1) (2005); see 38 U.S.C.A. § 5103A(g) (West 2002).

Here, the record shows that the appellant filed her claim for 
DIC in September 2002.  The RO subsequently mailed the 
appellant a letter in March 2003 that explained to her what 
type of evidence was needed in order to establish service 
connection for the veteran's death on a direct basis 
(38 C.F.R. § 3.312).  She was also informed that DIC could be 
paid if she showed that the veteran was continuously rated 
totally disabled due to service connected conditions for at 
least 10 years prior to his death (38 U.S.C.A. § 1318).  
Thereafter, a Report of Contact (VA Form 119) indicates that 
the appellant contacted the RO in June 2003 and raised a 
claim of entitlement to DIC compensation under the provisions 
of 38 U.S.C.A. § 1151.  Specifically, she alleged that the 
veteran was negligently prescribed a medication while being 
treated by VA that ultimately led to his death.  There is no 
evidence that the appellant was sent any letter/notice 
informing her of the information and/or evidence that she 
needed to submit in order to establish entitlement to DIC 
compensation under the provisions of 38 U.S.C.A. § 1151. The 
law and regulations pertaining to claims for compensation 
under 38 U.S.C.A. § 1151 are quite different and unique from 
that of 38 C.F.R. § 3.312 and 38 U.S.C.A. § 1318.  See 
38 C.F.R. §§ 3.358, 3.800 (2005).  

The United States Court of Appeals for the Federal Circuit 
recently held that this duty to notify cannot be satisfied by 
reference to various post-decisional communications, such as 
the notification of decision, the Statement of the Case (SOC) 
or Supplemental SOC.  Mayfield v. Nicholson, No. 05-7157 
(Fed. Cir. April 5, 2006).  Thus, because this first element 
notice error is of the type that would have the natural 
effect of producing prejudice to the appellant from the 
notice error in terms of the fairness of the adjudication, 
and because the Secretary has not shown that there was 
clearly no prejudice, a remand is required.  

Accordingly, the case is REMANDED for the following action:

1.  Inform the appellant about (1) the 
information and evidence not of record 
that is necessary to substantiate her 
claim; (2) the information and evidence 
that VA will seek to obtain on her 
behalf; (3) the information or 



evidence that she is expected to provide; 
and (4) request or tell her to provide 
any evidence in her possession that 
pertains to the claim.  A copy of this 
notification must be associated with the 
claims folder.

As discussed above, the appellant should 
be provided notice of the specific 
information and evidence that is needed 
to substantiate her claim for DIC under 
the provisions of 38 U.S.C.A. § 1151 for 
the cause of the veteran's death.

2.  Following receipt of any additional 
evidence submitted by the appellant, 
readjudicate the claim on appeal, with 
application of all appropriate laws and 
regulations.  If the decision remains 
adverse to the appellant, the appellant 
and her representative should be provided 
a supplemental statement of the case 
(SSOC) that addresses the claim on its 
merits.  Allow an appropriate period of 
time for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 



action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


